Citation Nr: 1101113	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 
1963.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
The record shows that the Veteran moved to South Carolina during 
the course of this appeal and, consequently, his claims folder 
was permanently transferred to the RO in Columbia, South 
Carolina, in April 2007. 

In August 2007, the Veteran testified at a hearing before the 
undersigned, sitting at the RO.  A transcript of the hearing is 
associated with the claims file. 

This case was remanded by the Board in December 2009 for further 
development, at which time the AMC/RO was instructed to obtain 
the Veteran's VA treatment records dated subsequent to April 2007 
and to afford the Veteran a VA examination in order to ascertain 
the existence and etiology of his claimed residuals of head 
injury.  The Board is satisfied that the RO and AMC have 
substantially complied with these remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999).


FINDING OF FACT

Chronic residuals of a head injury were not shown in service; 
and, the Veteran's current subjective complaints of a head injury 
are not related to his active service, to include a head injury.    


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 1131, 
5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2008, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal, which was subsequently readjudicated in an October 2009 
supplemental statement of the case. Under these circumstances, 
the Board finds that adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service records, VA treatment records, and private 
treatment records.  The Veteran also submitted additional records 
and written statements in support of his claim.  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Additionally, in August 2007, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties: (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).

Here, during the August 2007 hearing, the undersigned Veterans 
Law Judge enumerated the issue on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
circumstances of his injury (T. at 3), the nature of his current 
disability (T. at 4-5), and his history of post-service treatment 
for the residuals of his head injury, to include whether there 
were any outstanding medical records available demonstrating an 
earlier diagnosis.  (T. at 7-9). Therefore, not only was the 
issue "explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to substantiating 
the claim" were also fully explained.  See Bryant, 23 Vet. App. 
at 497.  Moreover, the hearing discussion did not reveal any 
evidence that might be available that had not been submitted.  
Under these circumstances, nothing gave rise to the possibility 
that evidence had been overlooked with regard to the appellant's 
claims for service connection for hypertension.  As such, the 
Board finds that, consistent with Bryant, the undersigned 
Veterans Law Judge complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate 
the claims based on the current record.

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in April 2010.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, to 
include the statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.   The Board notes that the examiner provided 
rationale for his inability to provide a definitive opinion.  The 
examiner emphasized that the Veteran's complaints were all 
subjective in nature, and that there was no evidence to support 
his claim that he had been suffering from chronic residuals since 
service.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Here, the Veteran seeks service connection for residuals of a 
head injury.  Specifically, he alleges that that he suffered a 
head injury during the latter part of his tour of duty when he 
was accidentally hit by a metal door of a 155 Howitzer when 
performing his duties as a tank driver in Hanau, Germany.  He 
recalls being rendered unconscious from the head injury and 
spending several days in the sick bay.  He states that he was 
eventually sent to a doctor who, after taking x-rays, determined 
that his entire nervous and digestive systems were "surrounded 
by spasms" as a result of the head injury.  He says he was 
prescribed pills - muscle relaxants.  The Veteran further 
testified at his August 2007 Travel Board hearing that he was no 
longer allowed to drive a tank due to symptoms of dizziness and 
nausea following the injury and was consequently assigned to do 
office work for the remainder of his tour of duty.   

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to chronic head injury residuals or 
any symptoms reasonably attributed thereto.  Significantly, on 
his July 1963 Report of Medical History, the Veteran reported 
that he never suffered from loss of memory or amnesia, frequent 
or severe headaches, dizziness or fainting spells, stomach or 
intestinal problems, or frequent trouble sleeping.  His July 1963 
Report of Medical Examination upon separation similarly indicated 
that he was neurologically within normal limits.  Therefore, no 
chronic residuals of a head injury residuals are shown in 
service.

The Veteran's DD Form 214 confirms that he served as a personnel 
clerk with the 4th Howitzer Battalion of the 18th Artillery.  
Service personnel records show that the Veteran indeed served as 
a cannoneer but was later reassigned to clerical duties.  Next, 
in a statement dated in November 2008, a fellow service member 
(C.B.) indicated that he served with the Veteran in Germany, and 
that he was aware of the accident in which the Veteran was hit on 
the head by the metal door of a Howitzer during a training 
exercise.  It is unclear as to whether this fellow service member 
actually witnessed the event.  

Nevertheless, resolving all doubt in his favor, the Board finds 
there is sufficient evidence that the Veteran incurred some type 
of head trauma in service.  The nature and severity of that 
injury and whether it resulted in chronic residuals remains 
unclear.

The Veteran contends that he sustained the injury in October 1962 
and that he has suffered from the residuals, to include nervous 
and gastrointestinal problems, ever since.  He claims that he 
received treatment from his family physician within four months 
of his September 1964 separation from service, but that this 
physician was now deceased and his treatment records were 
unobtainable.  He reports that he had seen approximately 20 
doctors, to include chiropractors, a psychiatrist, a hypnotist, 
and an acupuncturist, over the past 40 years for treatment of his 
disorder.  However, the Veteran testified that none these doctors 
have been able to figure out the cause of his problem.  T. at 4.

	However, aside from the service treatment records being 
completely absent any findings of complaints, treatment, or 
diagnosis of the residuals of a head injury, the post-service 
treatment records associated with the claims file do not reflect 
neurological or gastrointestinal symptomatology for many years 
after service discharge.  While a December 1997 VA treatment note 
indicated that the Veteran reported having trouble sleeping for 
the past 30 years and occasionally waking with a choking feeling, 
neither of these symptoms were attributed to a head injury.  It 
is also significant to note that this is the first recorded 
symptomatology related to neurological and/or gastrointestinal 
disorders, which is approximately 34 years after discharge.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where a veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability)
	
	Further, and of significant import, a June 1997 VA computed 
tomography (CT) scan report indicated that the Veteran sustained 
a "closed head injury two years ago."  No reference was made to 
the Veteran's active service or an previous head injury.  Such 
weighs heavily against the Veteran's claim that he has been 
suffering from the chronic residuals of a head injury since 
service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  
	
	The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, 
the Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
	Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he 
continued to experience symptoms relating to a nervous condition 
and digestive spasms immediately following his head injury  and 
on a continuous basis since that time.  However, the Board finds 
that the Veteran's reported history of continued symptomatology 
since active service, while competent, is nonetheless not 
credible.  Significantly, the Veteran's reported history of 
continued symptoms since active service is inconsistent with the 
other evidence of record.  His assertions of in-service 
incurrence are inconsistent with the history he provided to 
service examiners at the time of separation from his period of 
active duty service, during which time he denied having a chronic 
cough, chest pain, and shortness of breath.  Moreover, while he 
indicated in his November 2008 statement that he was aware of the 
accident where the Veteran was struck in the head,  C.B. made it 
clear that he was "not aware of anything further about this 
incident."  In other words, C.B. had no knowledge of the Veteran 
experiencing any residuals following his head injury.

Indeed, coupled with his personal testimony, which the 
undersigned found to be forced and contrived, the Board assigns 
no probative value to the Veteran's assertion of experiencing 
chronic residuals from his in-service head injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral 
testimony, a hearing officer may properly consider the demeanor 
of the witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony and 
affidavits submitted on behalf of the [V]eteran."); Jones v. 
Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the 
assessment of the credibility of the veteran's sworn testimony is 
a function for the BVA in the first instance").

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
head injury residuals to active duty, despite his contentions to 
the contrary.    
	
	To that end, the Board places significant probative value on an 
April 2010 VA brain and spinal cord examination undertaken 
specifically to address the issue on appeal.  The Veteran 
reported suffering from nausea, dizziness, sleeping difficulties, 
fatigue, balance problems, memory problems, and swallowing 
difficulties.  After physical and mental examinations, the 
examiner found that the Veteran had normal motor activity and 
mildly impaired memory, attention, concentration, and executive 
function.  The examiner diagnosed him with "subjective report of 
head injury with residuals" and indicated that he could not 
provide an opinion as to whether it was at least as likely as not 
that the Veteran currently had one or more disabilities that were 
residual of the head injury sustained during military service 
without resorting to mere speculation.  The Court has long-held 
that evidence that did little more than suggest a possibility 
that a Veteran's disability was related to his service was 
insufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228 (1992).   
	
	This opinion is by a medical professional who is competent to 
offer an opinion in the matter, and who reviewed the Veteran's 
service treatment records, service personnel records, private 
treatment records, and VA treatment records.  Therefore, it is 
also probative evidence in this matter.  The Board finds that the 
procurable and assembled data were fully considered, as reflected 
by references to examination of the Veteran, and review of the 
Veteran's treatment and service personnel records.  See Jones v. 
Shinseki, 23 Vet. App. 382, 390 (2010).  For the foregoing 
reasons, the Board finds the opinion adequate for adjudicative 
purposes.

The objective clinical evidence in support of the Veteran's 
contention that his current disorder is related to service is a 
June 2009 correspondence from the Veteran's treating physician, 
C. Carringer, D.C.  Dr. Carringer indicated that he had been the 
Veteran's treating physician from September 2004 to January 2005.  
He expressed the opinion that the Veteran's current disorders 
"could have been caused" by the in-service head injury.  Dr. 
Carringer added that he based his opinion on the lay statement of 
the Veteran's fellow serviceman, the Veteran's medical history, 
and his current clinical treatment.  The speculative nature of 
Dr. Carringer's opinion initially renders it of limited probative 
value.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992).   As 
such, the Board affords more probative value to the April 2010 
opinion of the VA examiner than to the opinion of Dr. Carringer.  

	Moreover, as noted, it is not even clear that any chronic 
disability stemming from a head injury was identified.  The 
physical and mental examinations conducted by VA were all 
essentially normal.  Dr. Carringer never identified the Veteran's 
"disorders".  Indeed, the Veteran only has subjective 
complaints, which by his own testimony have never been linked to 
any underlying disability.  Thus, as the Board does not find the 
Veteran to be a credible historian with respect to his claim of 
experiencing chronic residuals from a head injury since service, 
the opinion from Dr. Carringer has no probative value.  Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's 
statement renders a medical report incredible only if the Board 
rejects the statement of the veteran). 

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorder and active duty service.  While the Board reiterates 
that the Veteran is competent to report symptoms as they come to 
him through his senses, head injury residuals, to include 
neurological and gastrointestinal disorders, are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology.  Such competent evidence has been provided 
by the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

Service connection for residuals of a head injury is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


